Mr. Justice Dibell delivered the opinion of the court. 3. Mines and Minerals, § 185*—when verdict should not be directed for plaintiff in action for injury to miner. An instruction in an action for injuries sustained by a miner from a dangerous condition in a mine, which in fact directed a verdict for the plaintiff if. the jury found that ‘the book containing the mine examiner’s report was kept in an engine room in violation of the Mining Act, held erroneous where the declaration did not allege that such book was kept in the engine room or other improper place. 4. Mines and minerals, § 187*-—when instruction as to miner reading mine examiner’s record of condition of mine erroneous. An instruction in an action for injuries received by a miner from a dangerous condition in a mine, that if such condition existed and the mine examiner wilfully failed to record it in a book kept for that purpose, or wilfully failed to mention it in such record before the miners entered the mine for the day, and the plaintiff was injured by the examiner’s conduct, that it would make no difference whether the plaintiff read or attempted to read such record or was able to read the language in which it was written, held erroneous where the condition of the mine was entered as being safe instead of stating the actual conditions. 5. Mines and minerals, § 182*—when reading by or ability of miner to read examiner’s record of mine conditions may be shown. In determining whether the failure of the mine examiner to examine and record, in a book kept for that purpose, a dangerous condition in a mine, was the cause of a miner’s injury, the jury may consider whether he read or attempted to read the ‘record before entering the mine on the day of the accident, and also his ability to read the language in which it was written.